DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      ALEXANDER M. BERRIAN,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-754

                               [July 12, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Colbath, Judge;
L.T. Case No. 502012CF00893AXXXMB.

   Alexander M. Berrian, Sneads, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., WARNER and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.